            Case 1:18-cv-10257-RWZ Document 36 Filed 03/26/19 Page 1 of 8



                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS


                                  CIVIL ACTION NO. 18-10257-RWZ


                                        COINS N’ THINGS, INC.

                                                     v.

                              UNITED STATES POSTAL SERVICE


                                                 ORDER

                                             March 26, 2019

ZOBEL, S.D.J.
        Coins N’ Things, Inc. (“plaintiff”), has sued the United States Postal Service

(“defendant” or “USPS”) to set aside USPS’s deficiency assessment against plaintiff for

allegedly unpaid Registered Mail fees. Defendant has moved to dismiss Count I, a

claim of equitable estoppel, pursuant to Fed. R. Civ. P. 12(b)(1) and (b)(6).1 Docket #

27.


I.      Factual Background2

        Plaintiff, a Massachusetts corporation, deals in precious metals. It regularly

shipped its merchandise via USPS Registered Mail, at first from the Bridgewater,

Massachusetts, Post Office and later from an “on-site satellite unit” that USPS

established at plaintiff’s facility. Docket # 1 at ¶ 2.

        1
                  At the June 13, 2018, scheduling conference, the court asked the parties to proceed with
dispositive briefing on Count I. Although defendant also challenges Count III in its m otion, the court
confines its analysis and decision to Count I.

        2
        .        The facts are derived from plaintiff’s com plaint and the exhibits thereto. See Trans-Spec
Truck Serv., Inc. v. Caterpillar Inc., 524 F.3d 315, 321 (1st Cir. 2008).
         Case 1:18-cv-10257-RWZ Document 36 Filed 03/26/19 Page 2 of 8



       The cost to ship Registered Mail correlates with the declared value of the item

being shipped. Plaintiff alleges that USPS employees “at all levels ... consistently

communicated” that the value required to be declared on packages was “based solely

on the level of insurance coverage sought.” Docket # 1 at ¶ 15. Accordingly, plaintiff,

prior to 2008, routinely declared values of $100 or $1,000 when it shipped packages

from the Bridgewater Post Office, even though the packages contained items worth

significantly more. When plaintiff sought USPS insurance for the full value of a

package, it declared the “higher actual value of the merchandise shipped” and paid a

correspondingly higher rate. Docket # 1 at ¶ 19. Otherwise, plaintiff obtained insurance

for its packages from a third party.

       According to the complaint, USPS was fully aware of this practice as well as the

fact that the contents of plaintiff’s packages were actually “worth millions of dollars.”

Docket # 1 at ¶ 11-23. Indeed, it agreed to provide armed guards to secure the pickup

and transport of packages from plaintiff’s facility. During the negotiations over USPS’s

establishment of the on-site unit at plaintiff’s place of business, USPS informed plaintiff

that “declared values had to be at least” $1,000 (and later $3,000) for the arrangement

to be profitable for USPS. Docket # 1 at ¶ 24, 26. On this basis and with this

understanding regarding the rules for value declaration, plaintiff alleges that it agreed

with USPS for on-site acceptance and use of USPS’s services.

       In March 2009, a Postal Inspector issued a subpoena to plaintiff for records from

December 1, 2007, through present regarding, inter alia, plaintiff’s mailings, purchase

orders, and billing statements related to Registered Mailings. On May 4, 2009, the


                                              2
        Case 1:18-cv-10257-RWZ Document 36 Filed 03/26/19 Page 3 of 8



USPS District Manager of the Southeast New England District sent plaintiff a letter to

“stress the importance of declaring the actual value of the items being sent via

Registered Mail.” Docket # 1, Exhibit G. The letter directed plaintiff to the Postal

Domestic Mail Manual, which states that a mailer must declare the full value of the

contents being shipped, “regardless of any insurance that may cover the article.”

Docket # 1, Exhibit 6.

       More than four years later, on November 13, 2013, the Postal Service’s Pricing

Classification Service Center (“PCSC”) informed plaintiff of its determination that

plaintiff had “not declar[ed] the actual value as required on the Registered Mail logs”

and thus owed USPS a deficiency assessment of $225,826.20. Docket # 1, Exhibit K.

This amount represented USPS’s calculation of its lost revenue from plaintiff’s

undervaluing of its packages from December 1, 2007 to February 28, 2009.

       On January 10, 2014, plaintiff properly appealed the deficiency assessment

within USPS. Over a year and a half later, on July 27, 2015, USPS responded with an

apology for its delay and a denial of plaintiff’s appeal. USPS stated that “[a] mailer

must comply with all applicable postal standards. Despite any statement in this

document or by any USPS employee, the burden rests with the mailer to comply with

the laws and standards governing domestic mail.” Docket # 1, Exhibit A. This letter

closed by stating: “This is a final agency decision and concludes the appeal process.”

Id.




                                             3
        Case 1:18-cv-10257-RWZ Document 36 Filed 03/26/19 Page 4 of 8



       Having exhausted its administrative remedies, plaintiff filed suit in the United

States District Court for the District of Massachusetts to set aside the assessment. See

Coins N’ Things, Inc. V. United States Postal Serv., Case No. 15-cv-13377-MPK (D.

Mass. 2015). But on October 15, 2015, USPS rescinded the assessment, which

rendered plaintiff’s action moot; wherefore, plaintiff dismissed its suit without prejudice.

       More than two years passed and, on April 3, 2017, USPS contacted plaintiff to

request additional documents and records to review before “issuing a final agency

decision to the appeal.” Docket # 1, Exhibit D. Finally on November 9, 2017, USPS

reinstated the original deficiency assessment of $225,826.20, declared again that its

decision was a “final agency decision,” and informed plaintiff that payment was due

within 10 days. Docket # 1, Exhibit E. Plaintiff responded with the instant lawsuit.

Count I asserts equitable estoppel, Count II is an appeal from the administrative

decision of the PCSC, and Count III claims unjust enrichment. USPS has

counterclaimed for the deficiency plus interest under the Federal Debt Collection

Procedure Act, 28 U.S.C. § 3001 (“FDCPA”) (Counterclaim I). It also asserts unjust

enrichment (Counterclaim II) and requests declaratory relief under the Declaratory

Judgment Act, 28 U.S.C. § 2201 (“DJA”) (Counterclaim III).

II.    Motion to Dismiss for Lack of Jurisdiction


       USPS moves, pursuant to Fed. R. Civ. P. 12(b)(1), to dismiss Count I for lack of

subject-matter jurisdiction. Under 39 U.S.C. § 409(a), “the United States district courts

shall have original but not exclusive jurisdiction over all actions brought by or against




                                              4
            Case 1:18-cv-10257-RWZ Document 36 Filed 03/26/19 Page 5 of 8



the Postal Service.”3 USPS argues, however, that the Administrative Procedures Act

(“APA”) does not apply to USPS decisions and that non-statutory review of such

decisions is limited to a determination as to whether USPS “exceeded its authority.”

Docket # 28 at 2; see also Mittleman v. Postal Regulatory Comm'n, 757 F.3d 300, 305

(D.C. Cir. 2014) (collecting cases for the proposition that USPS is exempt from review

under the APA). Because, according to USPS, plaintiff’s complaint does not provide a

basis for this court to conclude that USPS acted ultra vires in “resolving the underlying

mail postage deficiency,” USPS asserts that this court lacks jurisdiction to consider

Count I. Docket # 28 at 2.

        As an initial matter, it is not clear that USPS’s argument is properly labeled as

jurisdictional. Moreover, it fails to address the fact that plaintiff’s equitable estoppel

claim would properly be before the court as a defense to USPS’s counterclaims,

making USPS’s “jurisdictional” argument even less persuasive. See S. California

Edison v. United States Postal Serv., 134 F. Supp. 3d 311, 319 (D.D.C. 2015) (USPS’s

counterclaim to collect revenue deficiency implicated “same underlying disagreement

about [plaintiff's] liability to USPS” and thus thwarted USPS’s jurisdictional argument).

USPS’s motion to dismiss Count I for lack of jurisdiction is therefore denied.




        3
                 39 U.S.C. § 3663 excepts final orders of the Postal Regulatory Com m ission (“PRC”) from
the general rule of district court jurisdiction. Such orders m ust be reviewed by the D.C. Circuit. Contrary to
USPS’s argum ent at the March 6, 2019, hearing, section 3663 is inapplicable here because plaintiff is not
challenging an order of the PRC nor is it challenging the Com m ission’s published rates or classifications.
See Edison v. United States Postal Serv., No. CV 14-1041 (JEB), 2016 W L 183506, at *3 (D.D.C. Jan. 14,
2016) (explaining that the court “could not find a single case before the D.C. Circuit in which a m ailer had
appealed a revenue-deficiency assessm ent issued by the PCSC to the PRC, and then later to the
Circuit.”).


                                                      5
         Case 1:18-cv-10257-RWZ Document 36 Filed 03/26/19 Page 6 of 8



III.   Motion to Dismiss for Failure to State a Claim


       Under Fed. R. Civ. P. 12(b)(6), a party may move to dismiss for failure to state a

claim. To survive such motion, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. For purposes of a motion to dismiss, the court accepts all

well-pleaded factual allegations as true and draws all reasonable inferences in the

plaintiff's favor. See Rodríguez-Reyes v. Molina-Rodríguez, 711 F.3d 49, 52–53 (1st

Cir. 2013).

       USPS argues that Count I fails as a matter of law because plaintiff cannot meet

the high burden of equitable estoppel against the government. The parties disagree as

to the requisite standard for this claim. Traditionally, equitable estoppel against a

private party requires that:

       (1) the party to be estopped made a “definite misrepresentation of
       fact to another person having reason to believe that the other
       [would] rely upon it”; (2) the party seeking estoppel relied on the
       misrepresentations to its detriment; and (3) the “reliance [was]
       reasonable in that the party claiming the estoppel did not know nor
       should it have known that its adversary's conduct was misleading.”
Mimiya Hosp., Inc. SNF v. U.S. Dep't Of Health And Human Servs., 331 F.3d 178, 182

(1st Cir. 2003) (alterations in original) (citation omitted).




                                               6
        Case 1:18-cv-10257-RWZ Document 36 Filed 03/26/19 Page 7 of 8



       USPS argues that plaintiff must also establish a fifth element: that USPS

engaged in affirmative misconduct. See Ramirez-Carlo v. United States, 496 F.3d 41,

49 (1st Cir. 2007). Plaintiff suggests, however, that affirmative misconduct is not

required when, as here, the government is acting in a commercial capacity. See Azar v.

U.S. Postal Serv., 777 F.2d 1265, 1271 (7th Cir. 1985) (affirmative conduct not required

when USPS acting as a competitive enterprise). In any event, even under the higher

standard, USPS’s motion to dismiss fails.

       Specifically, plaintiff alleges that USPS employees engaged in a five-month

negotiation with plaintiff, during which the parties determined that plaintiff would only

declare nominal values. Plaintiff avers that USPS, in an effort to capture plaintiff’s

business, actively misled plaintiff into believing that such an agreement was permissible

before eventually contradicting those representations and assessing a hefty deficiency.

Such allegations, if true, support a plausible claim of affirmative misconduct by USPS

employees. See Ramirez-Carlo, 496 F.3d at 49 (“there is no settled test for what

constitutes ‘affirmative misconduct,’ [but] it requires more than simple negligence”).

       Moreover, the complaint sets forth sufficient factual matter as to the other

elements of equitable estoppel. Plaintiff plausibly alleges that it reasonably relied on

USPS’s representations and did so to its detriment when it decided to use USPS

services in lieu of those of other carriers and was later unexpectedly assessed a




                                             7
            Case 1:18-cv-10257-RWZ Document 36 Filed 03/26/19 Page 8 of 8



$225,826.20 bill.4 Accordingly, USPS’s motion to dismiss for failure to state a claim is

denied.


IV.     Conclusion

        For the forgoing reasons, defendant’s motion (Docket # 27) is denied.




_______March 26, 2019______                                ________/s/Rya W. Zobel__________

              DATE                                                        RYA W . ZOBEL

                                                           SENIOR UNITED STATES DISTRICT JUDGE




        4
                  USPS argues that reliance on such representations, when in contravention of the written
Postal Dom estic Mail Manual, was unreasonable. USPS relies on A.E. Alie & Sons, Inc. v. U.S. Postal
Serv., 897 F.2d 591 (1st Cir. 1990), which involved a single alleged statem ent by a “low-level” postal clerk
and was a sum m ary judgm ent decision, thus m aking it distinguishable from the instant case. The court is
satisfied that plaintiff’s allegations m eet the plausibility standard at the pleading stage.


                                                      8
